The state's witnesses were but two, the sheriff of the county and his deputy. It was entirely a matter of discretion with the court — of which we discover no abuse — that it allowed the sheriff to remain in the courtroom while the deputy testified, and this though the defendant's (appellant's) witnesses were, at the request of the solicitor, put "under the rule." Brannon v. State, 16 Ala. App. 259, 76 So. 991, certiorari denied Id., 201 Ala. 695, 77 So. 999.
The few exceptions reserved on the taking of testimony have each been critically examined by us. In no instance does the ruling underlying same appear to call for discussion. There was patently no prejudicial error in any such ruling.
There was no exception to any part of the court's oral charge, and no refused written charges. The evidence amply supported the verdict.
We discover nowhere error of a prejudicial nature, and the judgment of conviction must be, and is, affirmed.
Affirmed.